 In the Matter of ROBBINS THE & RUBBER Co., INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 10-R-1912.Decided January16, 1947Messrs. Mitchell and Poellnitz,byMr. Charles A. Poellnitz,of Flor-ence, Ala., for the Employer.Mr. Jack H. Crunk,of Atlanta,Ga., andMr. W. H.Johnson,ofSheffield, Ala.,for the Petitioner.Mr. Benj.E. Cook,of counsel to the Board.DECISIONANDORDERUpon an amended petition duly filed, the National Labor RelationsBoard on July 10, 1946, conducted at prehearing election among theemployees of the Employer in the unit hereinafter found appropriate,to determine whether or not they desired to be represented by thePetitioner for the purpose of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 48 eligiblevoters of whom 29 cast ballots for the Petitioner and 19 cast ballotsagainst the Petitioner.Thereafter, a hearing was held at Tuscumbia,Alabama, on July 26 and- 29, 1946, before Mortimer H. Freeman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRobbins Tire & Rubber Company, Inc., an Alabama corporation,has its principal office and place of business in Tuscumbia, Alabama,where it is engaged in the manufacture, sale, and distribution of rub-ber inner tubes and related products.During the calendar year 1945,the Employer purchased raw materials and supplies valued in excessof $1,000,000, of which more than 90 percent was shipped to it frompoints outside the State of Alabama.During the same period, the72N.L R B, No 2:.157 158DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer manufactured and sold finished products valued in excessof $1,000,000, of which more than 50 percent was shippedfrom itsplant to points outside the State of Alabama.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.TILE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusiverepresentative of employees of the Employer until the Petitioner hasbeen certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act:IV. TILE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties, that,allmaintenance employees of the Employer at its Number One plant,Tuscumbia, Alabama, including helpers, firemen, oilers, toolroomattendants (storekeepers), plumbers and steam fitters, but excludingall teamsters, chauffeurs, production, office and clerical employees andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.TILE DETERMiNATION OF REPRESENTATIVESThe Employer objects to the conduct of the election and seeks tohave it set aside on the grounds (1) that the Board's representativekept the ballot box in his possession while the polls were closed; and(2) that before the election certain of its supervisory employees influ-enced and coerced employees in regard to union membership and thusprevented them from exercising full freedom of choice in the election.As to the second object the Petitioner contends that a letter whichthe Employer circulated among its employees on the eve of the elec-tion nullified any coercive influence which the supervisors may haveexerted upon their subordinates.1.Removal of the ballot box: The election was conducted in themorning and afternoon of July 10, 1946.During the interval when ROBBINS TIRE & RUBBER CO., INC.159the polls were closed the ballot box was removed from the polling placeand retained in the possession of a representative of the Board.TheEmployer does not contend that the ballot box was opened other thanat the polls and in the presence of the observers.We therefore can seeno basis for the Employer's contention that the election results wereaffected by the removal of the ballot box from the polling place;accordingly, we overrule this objection.2.The conduct of supervisory employees: Robert Ricks, an em-ployee in the electrical maintenance department, testified that shortlyafter he was employed on December 6, 1945, Louis S. Colburn, chiefelectrician in charge of the electrical department, urged him to jointhe International Brotherhood of Electrical Workers, assisted hmnwith the completion of his membership application form, and filedthe application for him at I. B. E. W. headquarters.Ricks furthertestified that Colburn told him that if he did not joint the I. B. E. W.,itwould "go hard" with him. Fred Betts, another subordinate ofColburn, testified that he had often heard Colburn recommendI.B. E. W. membership to fellow employees, and that Colburn hadrepeatedly urged him to join, commenting on one occasion that if hedid so things would "go easy with him."Although Colburn, who,testified that he had been a member of the I. B. E. W. for 9 or 10years, denied generally that he had ever solicited union membershipor otherwise urged employees to join a union,' he admitted that hehad expressed his opinion concerning union membership to his em-ployees, adding that if lie thereby coerced them "it was unintentional."We credit the testimony of Ricks and Betts, and find that Colburnactively engaged in the solicitation of membership for I. B. E. W.among the employees under his supervision.About the middle of May 1946,2 Colburn and Paul Kizziah, anothermaintenance supervisor, sponsored a picnic for the employees of themechanics and electrical maintenance departments.Clyde McGee,a maintenance employee in the mechanical department, testified thathe attended the picnic at the invitation of Kizziah, and that Colburnaddressed the employees and then requested W. H. Johnson, businessagent for the Petitioner, to explain the benefits to be derived shouldMcGee stated that John-son thereupon complied, urging employees to join the Petitioner, andthat while Johnson was talking, Colburn passed out "cards" for the'The following is a quotation from Colburn's testimonyQ (Bv 'trial Examiner FREFU 1N ) Did you talk to any of them, Mr ColburnDidyou eves approach any new employees and askthem if theybelonged to the Union'A No, sir,becauseI knew howtheystood anyway[Italics supplied 1The petition in this case bids filed on May 20, 1946731 242-47-vol 72-12 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to sign.McGee further testified that about a week beforethe election, Colburn said to him, "don't let us down; don't let usdown," which remark he interpreted as a request by Colburn to vote forthe Petitioner.Employee Robert Ricks also testified that he wasinvited by Colburn to attend the picnic and that Johnson made a speechin which lie urged the employees to join the Petitioner.EmployeeFred Betts testified that he was invited by Colburn to attend the picnic,but did not do so.Colburn did not specifically deny McGee's testimony and admittedthat he had sponsored the picnic with Kizziah and that Johnson waspresent.He denied generally, however, that he had ever urgedemployees to join the Petitioner or advised them as to how they shouldvote in the election.Colburn stated that when employees soughthis advice he at all times replied, "let your conscience be your guide."In view of Colburn's interest in union affairs, as revealed by hisprior activities in connection with the I. B. E. W., his admitted spon-sorship of the picnic, and his failure specifically to deny McGee'scorroborated testimony, we credit McGee's account of the picnic andhis version of his conversation with Colburn shortly before the elec-tion, and find that Colburn actively solicited membership for, and en-couraged employees to join, the Petitioner, and thereby interferedwith the exercise by the employees of a free and untrammeled choice ofa bargaining representative.'On July 9, 1946, the day before the election, the Employer's vicepresident distributed a letter to all maintenance employees, statingthat an election was to be held the following day and that there "willbe no coercion of any kind from any person or any group.," Afteran explanation of the voting procedure, the notice concluded with thestatement that "I firmly believe the method we have always followed isto the advantage of both myself and all of you. The decision, however,rests with you."Although the foregoing letter reveals an indicationby the Employer of its intention to maintain neutrality during andafter the forthcoming election, it cannot be said to constitute such adisavowal of the past unneutral conduct by Supervisor Colburn aswould normally have dissipated the effect of his activities in behalfof the Petitioner.In view of the foregoing, we find that the election on July 10,1946, did not permit the employees to exercise the full freedom ofchoice envisaged by the Act, and we shall therefore set the electionaside.We shall direct that a new election be conducted when the'Because of their remoteness and the fact that they involved a union other than thePetitioner, we do not find that Colbnrn's activities with regard to the I B E R' consti-tuted interference with the electionThey do, however, provide significant backgroundagainst which to affirm his later conduct in behalf of the Petitioner heiem ROBBINS TIRE & RUBBER CO., INC.161Regional Director advises us that such election may appropriatelybe lie] d.'In setting the election aside, however, we desire to make it clearthat the Employer hereafter may not expect to avoid an electionof a bargaining representative for its employees by raising newobjections based upon future misconduct by its own supervisory em-ployees.The Employer is now fully aware of the tendency of atleast one member of its supervisory staff to interfere in the unionactivities of employees under their supervision and consequently mustbe held accountable if it fails effectively to disavow or otherwiseprevent such misconduct with respect to future elections.ORDERJr is liEI Ei Y ORDEIZEI) that the election held among the employeesof Robbins Tire & Rubber Co., Inc., on July 10, 1946, be, and it herebyis, set aside.Mn.JouNM.HOluSTON,dissenting:The Employer introduced evidence of certain conduct by one Col-burn, its chief electrician and a supervisory employee, which it con-tends interfered with the freedom of its employees to select a collectivebargaining representative.Colburn's activities are now urged uponus as a basis for nullifying the results of this election at which a ma-jority of these employees selected the Union.Taking the Employer'sposition at its face value, it amounts, in effect, to a plea that this Boardshould refrain from certifying the majority choice of the voters be-cause the Employer has violated the Act. Such a position conflictssquarely with the now well-established doctrine that this Board willnot recognize unfair labor practices as creating equities.I considerthe evidence of Colburn's activities as incompetent and would nothave received it, and consequently I would certify the Union.Inasmuch as we have not found that the Employer condoned the activities of Super-visor Colhurn in assisting Petitioner, the Regional Director shall incorporate in the Noticeof Election for any new election we shall direct herein,the following statementIn setting aside the election held on July 10, 1945, the Board did not find that theEmployer approved or ratified the improper conduct engaged in by its supervisoryemployee before such electionAt the post-election hearing before the Board, the Emn-ployer specifically denied all knowledge of and disavowed such misconduct on thepart of its supervisor